Name: Council Regulation (EEC) No 1024/84 of 31 March 1984 fixing a carry-over payment for common wheat, rye and maize remaining in storage at the end of the 1983/84 marketing year
 Type: Regulation
 Subject Matter: civil law;  production
 Date Published: nan

 19 . 4 . 84 Official Journal of the European Communities No L 107 / 11 COUNCIL REGULATION (EEC) No 1024/84 of 31 March 1984 fixing a carry-over payment for common wheat, rye and maize remaining in storage at the end of the 1983 /84 marketing year intervention price applicable on 1 August 1983 , raised by 5,5 monthly increases and converted into national currency at the representative rate applicable on 31 July 1984 and the common single intervention price applicable on 1 August 1984 , converted into national currency; whereas , however, as far as Greece is concerned, devaluation on 1 July 1984 of the representative rate would lead to compensation of an unwarranted amount; whereas, for this reason, the representative rate applicable on 30 June 1984 should be taken into consideration instead of that of 31 July 1984; whereas , if the calculation leads to a negative result , the compensation is to be reduced to zero ; Whereas with regard to rye, the carry-over payment must be calculated according to the same criterion used for common wheat , taking into account the fact that a stock limited in quantity is concerned here intended to ensure the continuity of milling activity, thus placing that cereal in the same position as common wheat ; Whereas with regard to maize in storage on 31 July , the actual period ofstorage is eightmonths; whereas , in order to maintain a balance with regard to common wheat and rye, the carry-over payment for maize should be fixed in line with the same criteria used for the other cereals in question ; Whereas the carry-over payment cannot be made for cereals harvested in the Community during 1984 and which , for this reason, have not undergone a cost increase owing to storage; whereas , given the link existing between the intervention system and the carry-over payment system , the latter should be awarded only to cereals that are sound, genuine and of merchantable quality within the meaning of the provisions adopted pursuant to Article 7 ( 5 ) of Regulation (EEC) No 2727/ 75 ; whereas , however , for rye held by mills , the milling thereof for human consumption should be taken as proof of sufficient quality , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ( J ), as last amended by Regulation (EEC) No 1018 / 84 ( 2 ), and in particular Article 9 ( 1 ) and (5 ) thereof, Having regard to the proposal from the Commission, Whereas the carry-over payment provided for in Article 9 ( 1 ) of Regulation (EEC) No 2727/75 must, in particular, make it possible to avoid a massive build-up of cereals at intervention at a time when the monthly increases in the intervention price come to an end and while part of the cereals in storage could be direcdy released on to the market before the new harvest ; whereas the situation of the market in common wheat throughout the Community and that of rye intended for human consumption in certain regions of the Community suggest that a carry-over payment should be granted for these cereals ; Whereas the marketing year for maize is shorter than that of the other cereals because of the later date at which it is harvested ; whereas , for this reason, substantial quantities are still available for sale at the end of the marketing year despite there being an overall deficit of this cereal ; whereas , were the carry-over payment not to be paid, holders would, at the end of the marketing year, be driven to place very substantial quantities on the market with a very real risk that this cereal would be substituted to the detriment of other cereals which would, by this fact , be forced into intervention; whereas , therefore , the carry-over payment should also be granted for maize; Whereas the object of the carry-over payment may be attained by harmonizing the guarantee conditions offered at the end of one marketing year and those offered at the beginning of the following marketing year; whereas , in the case of common wheat , these guarantees are such that this cereal has to be compensated on the basis of half the storage period i.e. 5,5 months ; whereas , therefore , the amount of the carry-over payment for maize should be fixed by taking the difference between the common single HAS ADOPTED THIS REGULATION: Article 1 1 . A carry-over payment shall be made for common wheat and rye intended for human consumption, which have been harvested in the Community and which are in storage there at the end of the 1983 / 84 marketing year. (') OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) See page 1 of this Official Journal . No L 107/ 12 Official Journal of the European Communities 19 . 4 . 84 2 . A carry-over payment shall also be granted for maize which has been harvested in the Community and which is in storage in the surplus production areas of the Community at the end of the 1983 / 84 marketing year . Article 2 The carry-over payments referred to in Article 1(1 ) and (2) shall not be granted for cereals yielded by the 1984 harvest or for those which do not meet the quality requirements called for at intervention during the 1 983 / 84 marketing year . For rye held by mills at the end of the marketing year, the milling thereof with a view to human consumption shall be taken as proof of sufficient quality . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. 3 . The carry-over payment shall be equal to the difference between the single common intervention price valid on 1 August 1983 , raised by 5,5 monthly increases for common wheat and rye , and by four monthly increases for maize, and converted into national currency at the representative rate obtaining on 30 June 1984 in Greece and on 31 July 1984 in the other Member States, and the single common intervention price for common wheat and maize and the single intervention price for rye valid on 1 August 1984, converted into national currency . Where the calculation leads to a negative amount, compensation shall be zero . This Regulation shall be binding in its entirety and direcdy applicable in all Member States . Done at Brussels, 31 March 1984. For the Council The President M. ROCARD